AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue, Suite 641N Rye Brook, New York 10573 Supplement Dated November 16, 2011 To Current Prospectus Effective December19, 2011,the following changes are effective regarding Frequent Transfer Restrictions in the Prospectus: 1. For the Subaccounts listed in the table below, the Company will no longer limit the number of transfers from a Subaccount followed by a transfer to that Subaccount (or to a Subaccount followed by a transfer from that Subaccount) (“round trip transfers”) during the period listed in the table below. If a Subaccount is not listed in the table below, then the Company will continue to limit the number of round-trip transfers for that Subaccount as described in the Frequent Transfer Restrictions section of your Prospectus. 2. The Company has adopted the following policy designed to deter frequent transfers in and out of the Subaccounts listed in the table below to prevent transfers that are disruptive to the Underlying Funds or potentially disadvantageous to other Owners and Participants. If you make a transfer from any of the Subaccounts listed below, then you may not make a transfer to that same Subaccount for a period of calendar days equal to the amount listed in the table below in the column titled “New Transfer Block Restriction.” The calendar day after the date of the transfer out of the particular Subaccount is considered day 1 for the purpose of computing the period before a transfer to the same Subaccount may be made. We will include transfers made during the 30, 60, or 90 day period prior to December19, 2011 when enforcing this policy. For example, if you transferred money out of the Rydex| SGI Mid Cap Value subaccount on December5, 2011, the 30 day restriction begins on December6, 2011 and ends on January4, 2012, which means you could transfer back into the Rydex| SGI Mid Cap Value Subaccount on January5, 2012. This restriction does not apply to transfers made pursuant to the Dollar Cost Averaging and Asset Reallocation Options. Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) Subaccounts Available in AdvisorDesigns & EliteDesigns Contracts Fidelity® VIP Contrafund® 1 per 3 month period 60 days Fidelity® VIP Index 500 1 per 3 month period 60 days Fidelity® VIP Investment Grade Bond 1 per 3 month period 60 days Franklin Small-Mid Cap Growth Securities 1 per 3 month period 30 days Invesco V.I. Government Securities 1 per 3 month period 30 days Invesco V.I. International Growth 1 per 3 month period 30 days Invesco V.I. Mid Cap Core Equity 1 per 3 month period 30 days Neuberger Berman AMT Guardian 1 per 3 month period 30 days Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 1 per 3 month period 30 days Rydex | SGI VT All Cap Value 2 per 3 month period 30 days Rydex | SGI VT All-Asset Aggressive Strategy 2 per 3 month period 30 days Rydex | SGI VT All-Asset Conservative Strategy 2 per 3 month period 30 days Rydex | SGI VT All-Asset Moderate Strategy 2 per 3 month period 30 days Rydex | SGI VT Large Cap Value 2 per 3 month period 30 days Rydex | SGI VT Mid Cap Value 2 per 3 month period 30 days Rydex | SGI VT MSCI EAFE Equal Weight 2 per 3 month period 30 days Rydex | SGI VT Multi-Hedge Strategies 2 per 3 month period 30 days Rydex | SGI VT Small Cap Value 2 per 3 month period 30 days Rydex | SGI VT U.S. Long Short Momentum 2 per 3 month period 30 days Rydex VT Commodities Strategy 2 per 3 month period 30 days Templeton Developing Markets Securities 1 per 3 month period 30 days Templeton Foreign Securities 1 per 3 month period 30 days Wells Fargo Advantage Opportunity VT 1 per 2 month period 60 days Subaccounts Available ONLY in AdvisorDesigns Contracts Dreyfus VIF International Value 2 per 4 month period 60 days Fidelity® VIP Growth Opportunities 1 per 3 month period 60 days Invesco V.I. Capital Appreciation 1 per 3 month period 30 days Neuberger Berman AMT Partners 1 per 3 month period 30 days PIMCO VIT Low Duration 1 per 3 month period 30 days PIMCO VIT Real Return 1 per 3 month period 30 days PIMCO VIT Total Return 1 per 3 month period 30 days Rydex | SGI VT Mid Cap Growth 2 per 3 month period 30 days Subaccounts Available ONLY in EliteDesigns Contracts Alger Capital Appreciation 1 per 3 month period 30 days Alger Large Cap Growth 1 per 3 month period 30 days Alger Small Cap Growth 1 per 3 month period 30 days American Century VP Income & Growth 2 per 12 month period 30 days American Century VP International 2 per 12 month period 30 days American Century VP Mid Cap Value 2 per 12 month period 30 days American Century VP Value 2 per 12 month period 30 days BlackRock Basic Value V.I. 1 per 3 month period 30 days BlackRock Capital Appreciation V.I. 1 per 3 month period 30 days BlackRock Equity Dividend V.I. 1 per 3 month period 30 days BlackRock Global Allocation V.I. 1 per 3 month period 30 days BlackRock Global Opportunities V.I. 1 per 3 month period 30 days BlackRock Large Cap Core V.I. 1 per 3 month period 30 days BlackRock Large Cap Growth V.I. 1 per 3 month period 30 days 2 Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) DWS Blue Chip VIP 1 per 3 month period 30 days DWS Capital Growth VIP 1 per 3 month period 30 days DWS Dreman Small Mid Cap Value VIP 1 per 3 month period 30 days DWS Global Small Cap Growth VIP 1 per 3 month period 30 days DWS Global Thematic VIP 1 per 3 month period 30 days DWS Government & Agency Securities VIP 1 per 3 month period 30 days DWS Large Cap Value VIP 1 per 3 month period 30 days Fidelity® VIP Balanced 1 per 3 month period 60 days Fidelity® VIP Disciplined Small Cap 1 per 3 month period 60 days Fidelity® VIP Growth & Income 1 per 3 month period 60 days Fidelity® VIP Mid Cap 1 per 3 month period 60 days Fidelity® VIP Overseas 1 per 3 month period 60 days Fidelity® VIP Real Estate 1 per 3 month period 60 days Fidelity® VIP Strategic Income 1 per 3 month period 60 days Franklin Flex Cap Growth Securities 1 per 3 month period 30 days Franklin Growth & Income Securities 1 per 3 month period 30 days Franklin High Income Securities 1 per 3 month period 30 days Franklin Income Securities 1 per 3 month period 30 days Franklin Large Cap Growth Securities 1 per 3 month period 30 days Franklin Large Cap Value Securities 1 per 3 month period 30 days Franklin Mutual Global Discovery Securities 1 per 3 month period 30 days Franklin Mutual Shares Securities 1 per 3 month period 30 days Franklin Rising Dividends Securities 1 per 3 month period 30 days Franklin Small Cap Value Securities 1 per 3 month period 30 days Franklin Strategic Income Securities 1 per 3 month period 30 days Franklin US Government Securities 1 per 3 month period 30 days Goldman Sachs VIT Government Income 1 per 3 month period 30 days Goldman Sachs VIT Growth Opportunities 1 per 3 month period 30 days Goldman Sachs VIT Large Cap Value 1 per 3 month period 30 days Goldman Sachs VIT Mid Cap Value 1 per 3 month period 30 days Goldman Sachs VIT Strategic Growth 1 per 3 month period 30 days Goldman Sachs VIT Strategic International Equities 1 per 3 month period 30 days Goldman Sachs VIT Structured Small Cap Equities 1 per 3 month period 30 days Invesco V.I. Core Equity 1 per 3 month period 30 days Invesco V.I. Global Health Care 1 per 3 month period 30 days Invesco V.I. Global Real Estate 1 per 3 month period 30 days Invesco V.I. High Yield 1 per 3 month period 30 days Invesco V.I. Small Cap Equity 1 per 3 month period 30 days Invesco V.I. Utilities 1 per 3 month period 30 days 3 Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) Invesco Van Kampen V.I. Capital Growth 1 per 3 month period 30 days Invesco Van Kampen V.I. Comstock 1 per 3 month period 30 days Invesco Van Kampen V.I. Equity and Income 1 per 3 month period 30 days Invesco Van Kampen V.I. Global Value Equities 1 per 3 month period 30 days Invesco Van Kampen V.I. Growth and Income 1 per 3 month period 30 days Invesco Van Kampen V.I. Mid Cap Growth 1 per 3 month period 30 days Invesco Van Kampen V.I. Mid Cap Value 1 per 3 month period 30 days Ivy Funds VIP Asset Strategy 2 per 12 month period 60 days Ivy Funds VIP Balanced 2 per 12 month period 60 days Ivy Funds VIP Core Equity 2 per 12 month period 60 days Ivy Funds VIP Dividend Opportunities 2 per 12 month period 60 days Ivy Funds VIP Energy 2 per 12 month period 60 days Ivy Funds VIP Global Bond 2 per 12 month period 60 days Ivy Funds VIP Growth 2 per 12 month period 60 days Ivy Funds VIP High Income 2 per 12 month period 60 days Ivy Funds VIP International Core Equity 2 per 12 month period 60 days Ivy Funds VIP International Growth 2 per 12 month period 60 days Ivy Funds VIP Limited-Term Bond 2 per 12 month period 60 days Ivy Funds VIP Mid Cap Growth 2 per 12 month period 60 days Ivy Funds VIP Real Estate Securities 2 per 12 month period 60 days Ivy Funds VIP Science and Technology 2 per 12 month period 60 days Ivy Funds VIP Small Cap Growth 2 per 12 month period 60 days Ivy Funds VIP Small Cap Value 2 per 12 month period 60 days Ivy Funds VIP Value 2 per 12 month period 60 days Janus Aspen Enterprise 1 per 90 day period 30 days Janus Aspen Forty 1 per 90 day period 30 days Janus Aspen Janus Portfolio 1 per 90 day period 30 days Janus Aspen Overseas 1 per 90 day period 30 days Janus Aspen Perkins Mid Cap Value 1 per 90 day period 30 days Lord Abbett Series Bond-Debenture VC 1 per 3 month period 30 days Lord Abbett Series Capital Structure VC 1 per 3 month period 30 days Lord Abbett Series Classic Stock VC 1 per 3 month period 30 days Lord Abbett Series Developing Growth VC 1 per 3 month period 30 days Lord Abbett Series Fundamental Equity VC 1 per 3 month period 30 days Lord Abbett Series Growth and Income VC 1 per 3 month period 30 days Lord Abbett Series Growth Opportunities VC 1 per 3 month period 30 days Lord Abbett Series Mid-Cap Value VC 1 per 3 month period 30 days Lord Abbett Series Total Return VC 1 per 3 month period 30 days Lord Abbett Series Value Opportunities VC 1 per 3 month period 30 days 4 Subaccount Old Round Trip Transfer Restriction New Transfer BlockRestriction (# of Calendar Days) MFS® VIT Investors Growth Stock 1 per 3 month period 30 days MFS® VIT Investors Trust 1 per 3 month period 30 days MFS® VIT New Discovery 1 per 3 month period 30 days MFS® VIT Research 1 per 3 month period 30 days MFS® VIT Research Bond 1 per 3 month period 30 days MFS® VIT Research International 1 per 3 month period 30 days MFS® VIT Total Return 1 per 3 month period 30 days MFS® VIT Utilities 1 per 3 month period 30 days Neuberger Berman AMT Socially Responsive 1 per 3 month period 30 days Oppenheimer Global Securities Fund/VA 1 per 3 month period 30 days Oppenheimer Global Strategic Income Fund/VA 1 per 3 month period 30 days Oppenheimer International Growth Fund/VA 1 per 3 month period 30 days PIMCO VIT All Asset 1 per 3 month period 30 days PIMCO VIT CommodityRealReturn Strategy 1 per 3 month period 30 days PIMCO VIT Emerging Markets Bond 1 per 3 month period 30 days PIMCO VIT Foreign Bond (Unhedged) 1 per 3 month period 30 days PIMCO VIT Global Bond (Unhedged) 1 per 3 month period 30 days PIMCO VIT High Yield 1 per 3 month period 30 days PIMCO VIT Low Duration 1 per 3 month period 30 days PIMCO VIT Real Return 1 per 3 month period 30 days PIMCO VIT Total Return 1 per 3 month period 30 days Rydex | SGI VT High Yield 2 per 3 month period 30 days Rydex | SGI VT Large Cap Concentrated Growth 2 per 3 month period 30 days Rydex | SGI VT Managed Asset Allocation 2 per 3 month period 30 days Rydex | SGI VT Managed Futures Strategy 2 per 3 month period 30 days T. Rowe Price Blue Chip Growth 1 per 90 day period 30 days T. Rowe Price Equity Income 1 per 90 day period 30 days T. Rowe Price Health Sciences Portfolio 1 per 90 day period 30 days T. Rowe Price Limited-Term Bond 1 per 90 day period 30 days Templeton Global Bond Securities 1 per 3 month period 30 days Templeton Growth Securities 1 per 3 month period 30 days Third Avenue Value 1 per 3 month period 90 days Van Eck VIP Global Hard Assets 1 per 90 day period 30 days Wells Fargo Advantage International Equity VT 1 per 2 month period 60 days Wells Fargo Advantage Intrinsic Value VT 1 per 2 month period 60 days Wells Fargo Advantage Omega Growth VT 1 per 2 month period 60 days Wells Fargo Advantage Small Cap Value VT 1 per 2 month period 60 days Please Retain This Supplement For Future Reference 5
